DETAILED ACTION

The present application (Application No. 16/128,833), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1 .I 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1 .I 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1 .I 14. Applicant's submission filed on 11 January, 2021, has been entered.

Status of Claims

Claims 8, 17, are amended. Claims 1-7, are now canceled. Therefore, claims 8-20, are pending and addressed below.


Specification Objection

The disclosure is objected to because of the following informalities:
The specification  at [0017] defines “PAN” as “permanent account number” instead of primary account number. Presumably this is a typo, whereas the PAN of this invention is should be a primary account number.
Examiner’s note: It is noted that a “permanent account number” also (PAN) is a ten-character alphanumeric identifier, issued in the form of a laminated "PAN card", by the Indian Income Tax Department, to any "person" who applies for it or to whom the department allots the number without an application. ... A PAN is necessary for filing income tax returns in India. (https://en.wikipedia.org/wiki/Permanent_account_number).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 10, recites the limitation “a confirmation request to the user device requesting that the user confirm use of the second of the plurality of user payment accounts to complete the transaction; and receiving, from the user device, confirmation to complete the transaction using the second of the plurality of user payment accounts”. However this limitation  directly contradicts, and therefore cannot coexist with, the parent limitation: “automatically completing the transaction with the second user payment account of the plurality of user payment accounts” as recited in claim 8 from which claim 10 is dependent upon.
Claim 10 therefore recites non permissible limitations. This situation makes the claim language indefinite, vague and confusing. Appropriate correction is required
Applicant may cancel the subject limitation of claim 10 in the next response. or amend this claim to correctly further narrow the subject matter of the parent claim.

Claim 18, recites the limitation “a confirmation request to the user device requesting that the user confirm use of the second of the plurality of user payment accounts to complete the transaction; and receiving, from the user device, confirmation to complete the transaction using the second of the plurality of user payment accounts”. 
However this limitation  directly contradicts, and therefore cannot coexist with, the parent limitation: “automatically completing the transaction with the second user payment account of the plurality of user payment accounts” as recited in claim 17 from which claim 18 is dependent upon 
Claim 18 therefore recites non permissible limitations. This situation makes the claim language indefinite, vague and confusing. Appropriate correction is required
Applicant may cancel the subject limitation of claim 18 in the next response. or amend this claim to correctly further narrow the subject matter of the parent claim.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 8-20, are directed to a method, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: Independent claim 8 recites steps of: receiving a transaction request comprising a tokenized PAN via a payment network; transaction request information, transmitting the tokenized PAN to a token server; in response to transmitting the tokenized PAN, receiving, from the token server, the list of the plurality of user payment accounts associated with the user; determining, via one or more processors a first potential benefit from completing the transaction using the first user payment account, and a second potential benefit from completing the transaction using a second user payment account of the plurality of user payment accounts; based at least partially on the determination that the second potential benefit is greater than the first potential benefit, automatically completing the transaction with the second user payment account of the plurality of user payment accounts. 
Independent claim 17 recites similar steps.
The independent claims are directed to a method for payment selection in the context of commercial interactions, which is a concept that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea.
These claimed steps are steps of collecting/tracking data (transmitting, receiving, storing), analyzing data, making determinations (applying conditional rules, comparisons), and displaying data, so as claimed, the method is merely a method of observing, evaluating and judging data, all of which can be done by a human, and/or by a series of generic interactive steps that can be done mentally. These steps represent a process that under broadest reasonable interpretation, covers performance of the limitations in the human mind or by a human using a pen and paper, but for the recitation of generic computer components. This concept falls under the “Mental Processes” abstract idea grouping. 
Step 2A- Prong 2: Additional elements include: one or more processors; a digital communication network; a payment network, user devices, and a token server. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
These computer elements merely perform steps of receiving and transmitting data, storing token-PAN correspondence tables and using these tables to correlate token with PANs, storing rewards rules and using these rules to compare reward benefits and determining the greater rewards, and further apply conditional rule to automatically select the account with the greater reward based on the reward rules. 
Accordingly, the additional elements viewed separately or when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Mental Processes” grouping scenario or under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Official notice is taken that a payment network system has been already for many years prior to the filing of the instant invention, ubiquitous technology (well-understood, routine, conventional activity) for processing credit and debit transactions. 
Further the concept of tokenization to protect sensitive payment data for a client, was created in 2001 and tokenization was applied to payment card data by Shift4 Corporation and released to the public during an industry Security Summit in Las Vegas, Nevada in 2005. https://en.wikipedia.org/wiki/Tokenization_(data_security), and it has become a ubiquitous practice ever since.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: additional steps of comparing data and selecting data based on the comparison. Claims 4-5, 13-14, recite a merchant server,  and while claim 12 recites an issuer server, and claim 3 recites a display a graphical user interface on the user device, but these elements are used to apply the abstract idea, by further selecting data based on the comparison. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12-16, are rejected under 35 U.S.C. 103 as being unpatentable over Dimmic et al. (US 2016/0321652) (hereinafter “Dimmic1652”), in view of Dimmic et al. (US 2016/0321652) (hereinafter “Dimmic1652”).

Regarding claim 8,  Nagaraj3930 discloses: 
(in response to receiving the transaction request information and based on the list of the plurality of user payment accounts associated with the user, determining, via one or more processors: a first potential benefit from completing the transaction using the first user payment account, and a second potential benefit from completing the transaction using a second user payment account of the plurality of user payment accounts;)
(determining, via the one or more processors, that the second potential benefit is greater than the first potential benefit; and)
A system for transaction-based rewards optimization and intelligent account selection configured to receive at least a plurality of transaction information and a plurality of rewards program information via a network, the rewards program information comprising at least a plurality of user account details, and configured to compare at least a portion of the transaction information with at least a portion of the rewards program information, and configured to produce a plurality of optimized rewards program selections based at least in part on the comparison results, a plurality of transaction information (first user payment account) (second user payment account) (see at least Dimmic1652, abstract)
Card database 831, for example card-specific information such as a user's known active cards (for example, a user may selectively enroll their cards in an optimization program, in a process known as "onboarding", to make them available for use in an optimization process) (see at least Nagaraj3930, fig. 8, ¶67).
The system identifies a transaction in progress (transaction request) (transaction request information) by a user, and in response, the system generates a ranked list of cards and/or accounts that would optimize rewards for the identified particular transaction. Further, functionality to process payment card transaction comprises receiving user identifying information.
Dynamic priority subsystem 521 determines an ordered-list ranking 840 of cards, accounts, programs, rewards types, or other such information entities, and may then make this ordered-list available for use in selecting a specific entity for use (see at least Nagaraj3930, fig. 8, ¶68). 
An optimization manager may collect relevant information, such as including (but not limited to) the user's account or card types, membership information such as membership levels and account standing, rewards program enrollment or terms, rewards balances, user-defined preferences or objectives, or a user's location information (see at least Nagaraj3930, fig. 9, ¶69). 
(a first potential benefit from completing the transaction using the first user payment account) (a second potential benefit from completing the transaction using a second user payment account of the plurality of user payment accounts). Functionality directed toward determining and selecting a highest-ranked card or account to optimize rewards for a particular transaction, while retaining the option to instead select a different card (see at least Nagaraj3930, fig. 8, ¶68) 
(second potential benefit is greater than the first potential benefit). Since, as per above the system generates for each transaction, a prioritized list 840 of payment cards or accounts directed toward optimizing rewards for this transaction, then there is a top ranked benefit associated with a top card-reward pair (priority 1), followed by a second ranked benefit and pair (priority 2), and so forth, where the top ranked benefit is greater than the second ranked benefit 
(automatically completing the transaction with the second user payment account). Best card and/or account can be selected and used automatically or in the alternative, it can be manually selected by the card holder (see at least Nagaraj3930, ¶68). 

Regarding the limitation: “via a payment network”, Nagaraj3930 discloses: The above mentioned prioritized list 840 of payment cards or accounts include credit cards (see at least Nagaraj3930, fig. 6, ¶58). A user is conducting a transaction using a payment card (see at least Nagaraj3930, ¶5). A user's particular account card 560 (such as, for example, a credit or debit card associated with a plurality of rewards programs, or a membership or loyalty card) may then interact with system 510, for example to report a transaction in progress (see at least Nagaraj3930, ¶58).
Further, Official Notice is taken that it was old and well known in the art at the filing date of the claimed invention, that credit card transactions are processed via credit card payment network (via a payment network) comprising acquirers and issuers where an authorization request (transaction request information) with data about the payment account of the user and transaction data is submitted to the network and an authorization response is generated by the issuer and sent back to the acquirer and merchant, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to authorize via a payment network and clear in Nagaraj3930 a user-selected card payment transaction using a card selected by a user based on the benefits outlined in the prioritized list of benefits. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Nagaraj3930 in this way, since this processing a transaction via  payment network is a convenient and proven technology to safely and quickly verify the risk of the card transaction and protect the merchant.

Nagaraj3930 does not explicitly disclose: (receiving, via a payment network, transaction request information for a transaction initiated using a first user payment account, the transaction request information including a tokenized primary account number (PAN) associated with a user;)
However Dimmic1652 discloses: 
Primary account number (PAN)) token (see at least Dimmic1652, ¶21, 25-27). Payment network (see at least Dimmic1652, fig. 1B, ¶60) (receiving, via a payment network). At step 251, the consumer provides data, such as transaction data, identification data, payment data, and the like to the merchant device 204 using the user device 202. The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). (transaction request information).  
(the transaction request information including a tokenized primary account number (PAN) associated with a user). The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63). The token service provider may include or be in communication with a token vault where the generated tokens are stored. Specifically, the token vault may maintain one-to-one mapping between a token and a primary account number (PAN) represented by the token (see at least Dimmic1652, ¶25-27)
The merchant computer 204 may generate an authentication request message to be forwarded to an issuer access control server 218 in order to authenticate that the consumer is the rightful owner or assignee of a payment account associated with the data transmitted by the consumer (a first user payment account). (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63).
Further, Nagaraj3930 does not explicitly disclose: (in response to receiving the transaction request information, transmitting the tokenized PAN to a token server, wherein the token server includes a list of a plurality of user payment accounts associated with the user and is configured to identify the plurality of user payment accounts based on the tokenized PAN). 
(in response to transmitting the tokenized PAN, receiving, from the token server, the list of the plurality of user payment accounts associated with the user, including the first user payment account used to initiate the transaction).
However Dimmic1652 discloses: At step 254, the merchant plug-in module 206 may send the token to the token service provider 210. The token service provider 210 may interact with a token vault where tokens and corresponding account numbers are stored. For example, the tokens and corresponding account numbers may be stored in forms of tables or in databases. The token service provider 210 may query the token vault (e.g. the tables or the databases) and retrieve the account number (e.g. a primary account number (PAN)) corresponding to the token. (see at least Dimmic1652, fig. 1B, ¶64).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the account prioritization and selection features of Nagaraj3930, with the tokenization feature of Dimmic1652, to teach the claimed limitations. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since this expansion provides the cardholder the added benefit of ensuring that the cardholder’s PAN does not get compromised when a card transaction is authorized and processed via a payment network. . (see at least Dimmic1652, ¶2-3).

Regarding claim 12, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of claim 8 as per the above rejection statement.
Nagaraj3930 further discloses: External services providers including plurality of advertisers or advertiser subscribers 530 (see at least Nagaraj3930, fig. 5, 8, ¶57, 59). (merchant information associated with a merchant), wherein an advertiser subscriber 530 may be, a credit card issuer or some other establishment that provides rewards-based cards (e.g. debit card, gift card, credit card, and the like) or currency instruments (see at least Nagaraj3930, ¶52). (a first issuer server) (a second issuer server).
Nagaraj3930 is silent about the type of computer used by advertisers and/or rewards provider subscribers to host the database or the API, so it does not appear to disclose: (merchant server associated with the merchant). However, Official Notice is taken that it was old and well known in the advertising arts at the filing date of the claimed invention, to have advertisers, providers or other commercial entities in general, store and process their data in a server, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the advertisers and/or rewards provider subscribers of Nagaraj3930  to receive, transmit and store data using servers, since servers are better equipped to accommodate the large storage load of databases and other computer loads.

Regarding claim 13, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of claim 8 as per the above rejection statement.
Nagaraj3930 further discloses: External services providers including plurality of advertisers 530 (merchants). Advertiser subscribers 530 and plurality of rewards provider subscribers 540a-b (merchants) (see at least Nagaraj3930, fig. 5, 8, ¶57, 59).
A dynamic priority subsystem 521 may receive a plurality of information from a variety of sources, for example including databases or other data storage or "live" data from a rewards provider 810 (for example, rewards program information such as new promotions or program terms), optionally provided via a software application programming interface (API) 811 (for example, a rewards provider may utilize an API to integrate a rewards program system with an optimization platform according to the embodiment, to provide information automatically), or an advertiser 820 optionally via an API 821, for example to receive new promotions or offers as they are made available (see at least Nagaraj3930, fig. 8, ¶65).
Nagaraj3930 is silent about the type of computer used by advertisers and/or rewards provider subscribers to host the database or execute the API, so it does not appear to disclose: (merchant server associated with the merchant). However, Official Notice is taken that it was old and well known in the advertising arts at the filing date of the claimed invention, to have advertisers, providers or other commercial entities in general, store and process their data in a server, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the advertisers and/or rewards provider subscribers of Nagaraj3930  to receive, transmit and store data using servers, since servers are better equipped to accommodate the large storage load of databases and other computer loads.
(merchant information associated with a merchant and wherein the method further comprises transmitting a request for offers to a merchant server associated with the merchant and receiving merchant offer information from the merchant server in response to the request for offers). Plurality of advertisers 530 (merchants) may present offers (merchant information associated with a merchant) such as new rewards programs, limited-time bonuses, or specific redemption promotions to a user, and these offers may be utilized in an optimization process such as to present specific offers to a user for consideration during an objective-selection process, or to utilize particular offers when making an optimization determination to benefit the user (for example, selecting an account for a particular transaction, because that account currently has an active offer) (see at least Nagaraj3930, fig. 5, 8, ¶57). A rewards optimization system 510 may receive input via a network 501 from a plurality of advertiser subscribers 530 (for example, to promote a new card or account type, or a new rewards program) and/or receive interaction from a plurality of rewards provider subscribers 540a-b (for example, to configure a rewards program such as defining reward values or membership levels. (see at least Nagaraj3930, ¶59).
The subscribing to the rewards optimization system 510 by plurality of advertisers and/or rewards providers for the purpose of having their offers and reward programs as the basis of any prioritized list of benefits on a transaction by transaction basis, represents a transaction request information (transaction request information).

Regarding claim 14, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of claims 8 and 13 as per the above rejection statements, including a request .
As explained in the rejection of the parent claims, a prioritized list of payment cards or accounts directed toward optimizing rewards for this transaction, is generated based on information received from external services providers including advertiser subscribers 530 and plurality of rewards provider subscribers 540a-b (merchants) (see at least Nagaraj3930, ¶59).

Regarding claims 15, 20, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of the corresponding parent claims (claim 8; and claim 17; respectively) as per the above rejection statements.
Nagaraj3930 discloses: (wherein determining that the second potential benefit is greater than the first potential benefit is based at least partially on comparing a first cash value of the first potential benefit with a second cash value of the second potential benefit).  Prioritized list of benefits as explained in the rejection of the parent claim (first benefit, second benefit). Rewards benefits can be reward points (see at least Nagaraj3930, fig. 6, ¶51, 62). Redeem points for "cash back" (cash value) (see at least Nagaraj3930, ¶64).

Regarding claim 16, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
As explained in the rejection of the parent claims, Nagaraj3930 generates a prioritized list of payment cards or accounts directed toward optimizing rewards for a particular transaction. Rewards benefits can be reward points (see at least Nagaraj3930, fig. 6, ¶51, 62). 

Regarding claim 17,  Nagaraj3930 discloses: 
(in response to receiving the transaction request information and based on the list of the plurality of user payment accounts associated with the user, determining, via one or more processors: a first potential benefit from completing the transaction using the first user payment account, and a second potential benefit from completing the transaction using a second user payment account of the plurality of user payment accounts;)
(determining, via the one or more processors, that the second potential benefit is greater than the first potential benefit; and)
A system for transaction-based rewards optimization and intelligent account selection configured to receive at least a plurality of transaction information and a plurality of rewards program information via a network, the rewards program information comprising at least a plurality of user account details, and configured to compare at least a portion of the transaction information with at least a portion of the rewards program information, and configured to produce a plurality of optimized rewards program selections based at least in part on the comparison results, a plurality of transaction information (first user payment account) (second user payment account) (see at least Dimmic1652, abstract)
Card database 831, for example card-specific information such as a user's known active cards (for example, a user may selectively enroll their cards in an optimization program, in a process known as "onboarding", to make them available for use in an optimization process) (see at least Nagaraj3930, fig. 8, ¶67).
The system identifies a transaction in progress (transaction request) (transaction request information) by a user, and in response, the system generates a ranked list of cards and/or accounts that would optimize rewards for the identified particular transaction. Further, functionality to process payment card transaction comprises receiving user identifying information.
Dynamic priority subsystem 521 determines an ordered-list ranking 840 of cards, accounts, programs, rewards types, or other such information entities, and may then make this ordered-list available for use in selecting a specific entity for use (see at least Nagaraj3930, fig. 8, ¶68). 
An optimization manager may collect relevant information, such as including (but not limited to) the user's account or card types, membership information such as membership levels and account standing, rewards program enrollment or terms, rewards balances, user-defined preferences or objectives, or a user's location information (see at least Nagaraj3930, fig. 9, ¶69). 
(a first potential benefit from completing the transaction using the first user payment account) (a second potential benefit from completing the transaction using a second user payment account of the plurality of user payment accounts). Functionality directed toward determining and selecting a highest-ranked card or account to optimize rewards for a particular transaction, while retaining the option to instead select a different card (see at least Nagaraj3930, fig. 8, ¶68) 
(second potential benefit is greater than the first potential benefit). Since, as per above the system generates for each transaction, a prioritized list 840 of payment cards or accounts directed toward optimizing rewards for this transaction, then there is a top ranked benefit associated with a top card-reward pair (priority 1), followed by a second ranked benefit and pair (priority 2), and so forth, where the top ranked benefit is greater than the second ranked benefit 
(automatically completing the transaction with the second user payment account). Best card and/or account can be selected and used automatically or in the alternative, it can be manually selected by the card holder (see at least Nagaraj3930, ¶68). 

Regarding the limitation: “via a payment network”, Nagaraj3930 discloses: The above mentioned prioritized list 840 of payment cards or accounts include credit cards (see at least Nagaraj3930, fig. 6, ¶58). A user is conducting a transaction using a payment card (see at least Nagaraj3930, ¶5). A user's particular account card 560 (such as, for example, a credit or debit card associated with a plurality of rewards programs, or a membership or loyalty card) may then interact with system 510, for example to report a transaction in progress (see at least Nagaraj3930, ¶58).
Further, Official Notice is taken that it was old and well known in the art at the filing date of the claimed invention, that credit card transactions are processed via credit card payment network (via a payment network) comprising acquirers and issuers where an authorization request (transaction request information) with data about the payment account of the user and transaction data is submitted to the network and an authorization response is generated by the issuer and sent back to the acquirer and merchant, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to authorize via a payment network and clear in Nagaraj3930 a user-selected card payment transaction using a card selected by a user based on the benefits outlined in the prioritized list of benefits. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Nagaraj3930 in this way, since this processing a transaction via  payment network is a convenient and proven technology to safely and quickly verify the risk of the card transaction and protect the merchant.

Nagaraj3930 does not explicitly disclose: (receiving, via a payment network, transaction request information for a transaction initiated using a first user payment account, the transaction request information including a tokenized primary account number (PAN) associated with a user;)
However Dimmic1652 discloses: 
Primary account number (PAN)) token (see at least Dimmic1652, ¶21, 25-27). Payment network (see at least Dimmic1652, fig. 1B, ¶60) (receiving, via a payment network). At step 251, the consumer provides data, such as transaction data, identification data, payment data, and the like to the merchant device 204 using the user device 202. The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). (transaction request information).  
(the transaction request information including a tokenized primary account number (PAN) associated with a user). The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63). The token service provider may include or be in communication with a token vault where the generated tokens are stored. Specifically, the token vault may maintain one-to-one mapping between a token and a primary account number (PAN) represented by the token (see at least Dimmic1652, ¶25-27)
The merchant computer 204 may generate an authentication request message to be forwarded to an issuer access control server 218 in order to authenticate that the consumer is the rightful owner or assignee of a payment account associated with the data transmitted by the consumer (a first user payment account). (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63).
Further, Nagaraj3930 does not explicitly disclose: (in response to receiving the transaction request information, transmitting the tokenized PAN to a token server, wherein the token server includes a list of a plurality of user payment accounts associated with the user and is configured to identify the plurality of user payment accounts based on the tokenized PAN). 
(in response to transmitting the tokenized PAN, receiving, from the token server, the list of the plurality of user payment accounts associated with the user, including the first user payment account used to initiate the transaction).
At step 254, the merchant plug-in module 206 may send the token to the token service provider 210. The token service provider 210 may interact with a token vault where tokens and corresponding account numbers are stored. For example, the tokens and corresponding account numbers may be stored in forms of tables or in databases. The token service provider 210 may query the token vault (e.g. the tables or the databases) and retrieve the account number (e.g. a primary account number (PAN)) corresponding to the token. (see at least Dimmic1652, fig. 1B, ¶64).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the account prioritization and selection features of Nagaraj3930, with the tokenization feature of Dimmic1652, to teach the claimed limitations. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since this expansion provides the cardholder the added benefit of ensuring that the cardholder’s PAN does not get compromised when a card transaction is authorized and processed via a payment network. . (see at least Dimmic1652, ¶2-3).


Regarding claims 18-19, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of claim 17 as per the above rejection statement.
As explained in the rejection of the parent claim 17, the combined system of Nagaraj3930 and Dimmic1652 teaches: (determination that the potential benefit of the best user payment account is greater than the potential benefit of the initial user payment account).
The combination of Nagaraj3930 and Dimmic1652 as formulated in the rejection of the parent claims17, does not explicitly teach disclose:
 (a confirmation request to the user device requesting that the user confirm use of the best user payment account to complete the transaction; and)
(receiving, from the user device, confirmation to complete the transaction using the best user payment account).
However, Nagaraj3930 discloses: In response to a system-generated prioritized list 840, in situations such as checking out at a retail point-of-sale (POS) or when completing an online transaction where they must select a card to provide to a merchant, a user manually selects a card or provides account information, (see at least Nagaraj3930, fig. 8, ¶68, 74). This prioritized list 840 of payment cards or accounts represents “a confirmation request to the user device” that will be subsequently confirmed by the user. The account holder or user, faced with a list of priorities generated by the priority system, makes the final decision (confirmation to complete the transaction) as to what card to use for the particular transaction.
In a final step 905, a list of prioritized results may be presented to the user, for example indicating a highest-priority result to encourage the user to select the ideal card or account for the current transaction, while also providing a number of alternatives if possible (for example, no alternatives may be shown if the user has only onboarded a single account into an optimization system). (see at least Nagaraj3930, fig. 8-9, ¶69).
Therefore, in reference with Nagaraj3930, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to choose a second potential benefit greater than the first potential benefit since there are a finite number of identified, predictable potential solutions (i.e. a list of prioritized results or benefits) to the recognized need of selecting a payment card to pay for the transaction, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Nagaraj3930 and Dimmic1652; further in view of Nagaraj3930, to teach the claimed limitations, since this feature ensures that the cardholder is in control of all decision regarding his/her various primary accounts.


Claims 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al. (US 2017/0083930) (hereinafter “Nagaraj3930”), in view of Dimmic et al. (US 2016/0321652) (hereinafter “Dimmic1652”), and further in view of Caglayan et al. (US 2014/0279472) (hereinafter “Caglayan9472”).

Regarding claim 9, Nagaraj3930 in view of Dimmic1652 discloses: All the limitations of the corresponding parent claims (claim 8; respectively) as per the above rejection statements.
The combined system of Nagaraj3930 and Dimmic1652 does not appear to disclose: (receiving, via the digital communication network, a user device identifier of the user device associated with the user).
However Caglayan9472 discloses: A consumer database is stored the processing server of a payment network, said database. associates a consumer’s mobile device identifier with one or more payments accounts of said consumer. When a consumer engages in a transaction with a merchant, an authorization request which includes the consumer’s mobile device identifier and transaction data, is transmitted to the processing server. Prompted by the processing server the consumer selects a payment account which is authorized in the context of the payment network. (see at least Caglayan9472, fig. 1-2, 4, ¶25-32, 36, 41-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Nagaraj3930 and Dimmic1652; to include receiving, via the digital communication network, a user device identifier of the user device associated with the user as taught by Caglayan9472. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this technique represents an alternative to storing payment account numbers on the mobile device so that the user does not need to exchange or possess account information resulting in additional security (see at least Caglayan9472, ¶2-3).

Regarding claims 10-11, Nagaraj3930 in view of Dimmic1652 and Caglayan9472 discloses: All the limitations of claims 8-9 as per the above rejection statement.
As explained in the rejection of the parent claim 8, the combined system of Nagaraj3930 and Dimmic1652 teaches: (determination that the second potential benefit is greater than the first potential benefit). 
The combination of Nagaraj3930 and Dimmic1652 as formulated in the rejection of the parent claim 8, or  further in view of  Caglayan9472 as formulated in the rejection of the parent claim 9, does not explicitly teach:
 (a confirmation request to the user device requesting that the user confirm use of the second of the plurality of user payment accounts to complete the transaction; and)
(receiving, from the user device, confirmation to complete the transaction using the second of the plurality of user payment accounts).
However, Nagaraj3930 discloses: In response to a system-generated prioritized list 840, in situations such as checking out at a retail point-of-sale (POS) or when completing an online transaction where they must select a card to provide to a merchant, a user manually selects a card or provides account information, (see at least Nagaraj3930, fig. 8, ¶68, 74). This prioritized list 840 of payment cards or accounts represents “a confirmation request to the user device” that will be subsequently confirmed by the user. The account holder or user, faced with a list of priorities generated by the priority system, makes the final decision (a selection of the user) (confirmation to complete the transaction) as to what card to use for the particular transaction.
In a final step 905, a list of prioritized results may be presented to the user, for example indicating a highest-priority result to encourage the user to select the ideal card or account for the current transaction, while also providing a number of alternatives if possible (for example, no alternatives may be shown if the user has only onboarded a single account into an optimization system). (see at least Nagaraj3930, fig. 8-9, ¶69).
Therefore, in reference with Nagaraj3930, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to choose a second potential benefit greater than the first potential benefit since there are a finite number of identified, predictable potential solutions (i.e. a list of prioritized results or benefits) to the recognized need of selecting a payment card to pay for the transaction, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Nagaraj3930 and Dimmic1652; further in view of Nagaraj3930, to teach the claimed limitations, since this feature ensures that the cardholder is in control of all decision regarding his/her various primary accounts.


Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant argues:
Step 2A - Prong One - The claims are not directed to an Abstract Idea
Applicant respectfully submits that amended claims 8 and 17 are not directed to an abstract idea. 
Applicant respectfully submits that the steps laid out above, particularly using tokenized PANs to provide secure access to user payment accounts, is not simply a “mental process” or other certain methods of organizing human activity.
Step 2A - Prong Two- Practical Application
Applicant respectfully submits that amended claims 8 and 17, as a whole,
integrate any abstract idea found above into a practical application because claim elements recite a specific manner of automatically completing a payment transaction with a more beneficial rewards account which provides a specific improvement over prior systems, resulting in an improved payment system.
The specification describes that the disclosed invention provides a solution to the “technical problem of the inability to readily access rewards information for multiple different payment accounts.” 
Although this example contains different subject matter than that claimed herein, the eligible concepts are similar. For example, amended claims 8 and 17 both require “automatically completing the transaction with the second user payment account of the plurality of user payment accounts” “based at least partially on the determination that the second potential benefit is greater than the first potential benefit.” So, like in Claim 2 of Example 45, the claims do not simply link a judicial exception to a technical field. Instead, it employs the information gleaned by completing the mental process of comparing the potential benefits to automatically complete a transaction using a payment account that is different from the payment account used to initiate the transaction
In response:
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. 
The independent claims are directed to a method for payment selection in the context of commercial interactions, which is a concept that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea. In addition, the claimed steps are steps of transmitting, receiving, and storing data; analyzing data, making determinations (applying conditional rules, comparisons), and displaying data, so as claimed, the method is merely a method of observing, evaluating and judging data, all of which can be done by a human, and/or by a series of generic interactive steps that can be done mentally. The claims unquestionably recite abstract ideas.
These computer elements merely perform steps of receiving and transmitting data, storing token-PAN correspondence tables and using these tables to correlate token with PANs, storing rewards rules and using these rules to compare reward benefits and determining the greater rewards, and further apply conditional rule to automatically select the account with the greater reward based on the reward rules. 
The tokenization feature of the invention does not change this.
The payment features of the invention is a business solution to the business problem of getting the most rewards. Using one account or a different account carries a business benefit, but it is not representative of a technology or a technological improvement, and does not integrate the abstract idea into a practical application.
The claimed feature of “automatically” completing a payment with PAN that offers the greater reward, is nothing more than just applying a business rule (i.e., comparing benefits of all user’s accounts on record, and selecting the one with the greater benefit). It is not a technological improvement. 
For this same reasoning, the instant invention is not analogous to “claim 2 of example 45”, where by using the collected information (the calculated percentage of the extent of cure) to control the operation of the injection molding apparatus, the claimed controller solved a technical problem (avoided the technical problems associated with undercure and overcure).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681